HOFFMAN, District Judge.
The claim in this case was confirmed by the board, and has been submitted to us without argument or observation, or the production of additional testimony. The grant is produced and proved, and the expediente is duly found in the archives of the former government. The occupation of the land by the grantee in 1840, two years before the title issued, is also shown; and it further appears that in 1842 another house was built by him, and that wheat, corn, beans, melons and potatoes were cultivated by him. There is nothing in the testimony to afford the slightest presumption of an abandonment of his grant by the grantee during the texistenee of the former government. The board, after an attentive examination of the grant and accompanying diseño, came to the conclusion that the intention of the governor was to grant by metes and bounds. The description of the boundaries is unusually precise,, and there is no reason to suppose that the quantity of land included within them exceeds that mentioned in the grant. We think that the decision of the board should be affirmed and a decree of confirmation entered.